Order, Supreme Court, New York County, entered on January 18, 1977, granting defendants-respondents’ motion for reargument, and, upon reargument, granting their motion for assistance in compelling delivery to and restoration of respondents to physical possession of garage premises, unanimously modified, in the exercise of discretion, to the extent of directing respondents, within seven days after service upon them by appellants of a copy of the order entered herein, with notice of entry, to post a bond in the amount of $25,000, and, as so modified, the order is affirmed, without costs and without disbursements. On this record, the relief granted by Special Term was a proper extension of this court’s unanimous affirmance of an order denying plaintiffs’ motion for a preliminary injunction by which they sought to enjoin defendants from interfering with plaintiffs’ operation of the garage premises which forms the basis of this action (Park Swift Parking Co. v Panfil Parking Corp., 55 AD2d 588). The order of restoration, however, should have, as a matter of discretion, been conditioned upon the posting of an appropriate bond to cover any losses plaintiffs might sustain as a result of the order appealed from and should they ultimately prevail. We feel that a bond in the amount above indicated is adequate under the circumstances. It is further clear from the record that this case should be tried at the earliest possible opportunity, and the parties are directed to proceed accordingly. Concur—Stevens, P. J., Birns, Capozzoli and Nunez, JJ.